                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


HENRY L. MCCONE,

                       Plaintiff,

v.                                                            Case No: 6:19-cv-883-Orl-41GJK

JANET C. THORPE,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Defendant’s Motion to Dismiss (“Motion,” Doc. 6),

to which Plaintiff filed a Response in Opposition (Doc. 12). United States Magistrate Judge

Gregory J. Kelly issued a Report and Recommendation (“R&R,” Doc. 13) in which he

recommends granting the Motion “based on absolute judicial immunity.” (Id. at 5). Plaintiff filed

Objections to the R&R (“Objections,” Doc. 14). For the reasons set forth herein, the Motion will

be granted.

                                    I.      LEGAL STANDARD

       Pursuant to 28 U.S.C. § 636(b)(1), when a party makes a timely objection, the Court shall

review de novo any portions of a magistrate judge’s R&R concerning specific proposed findings

or recommendations to which an objection is made. See also Fed. R. Civ. P. 72(b)(3). De

novo review “require[s] independent consideration of factual issues based on the record.” Jeffrey

S. v. State Bd. of Educ. of Ga., 896 F.2d 507, 513 (11th Cir. 1990) (per curiam). The district court

“may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1).




                                            Page 1 of 6
                                        II.     OBJECTIONS

        The underlying facts of this action, as alleged in Plaintiff’s Complaint (Doc. 1), are set

forth in Judge Kelly’s R&R. (Doc. 13 at 1–3). Plaintiff has not objected to those facts, so the Court

need not repeat them here. (See generally Doc. 14). Plaintiff objects to Judge Kelly’s legal

conclusions in the R&R regarding judicial immunity, the Rooker-Feldman doctrine, and Younger

abstention. (Id. at 1–6). In his Objections, Plaintiff also appears to argue the merits of his case here

before this Court and his underlying case in state Court. (Id. at 6-12). This Court has conducted a

de novo review and will address each of Plaintiff’s objections.

        A.      Judicial Immunity

        “[A] district court may dismiss a claim based on absolute judicial immunity if it represents

an ‘obvious bar’ based on the allegations in the complaint.” Williams v. Alabama, 425 F. App’x

824, 825 (11th Cir. 2011). 1 Judge Kelly found that “the acts complained of [in the Complaint]

constitute normal judicial functions in cases pending before a judge,” and therefore “absolute

judicial immunity operates as an obvious bar to Plaintiff’s allegations.” (Doc. 13 at 4–5). Plaintiff

objects to this legal conclusion, arguing that the R&R fails to address whether prospective relief,

as opposed to retrospective relief, is specifically barred by judicial immunity. Plaintiff argues that

judicial immunity does not bar requests for prospective relief.




        1
          Plaintiff notes in his Objections that Williams “is an unpublished opinion . . . that is
quoting the inapplicable and unpersuasive [case of] Bolin v. Story.” (Doc. 14 at 3). The Court finds
this statement perplexing for two reasons. First, just above this statement, Plaintiff block quotes
Bolin at length in support of his argument regarding judicial immunity. It is odd that Plaintiff in
one paragraph relies on Bolin and in the very next paragraph calls it “inapplicable and
unpersuasive.” (Id.). Second, after attempting to discredit Bolin because it is an unpublished
opinion, Plaintiff then cites a different unpublished opinion. (Id.). Nevertheless, unpublished
opinions of the Eleventh Circuit, while not binding on this Court, are highly persuasive. 11th Cir.
R. 36-2. Thus, the Court finds no error in Judge Kelly quoting Williams, as the Court does here.



                                              Page 2 of 6
       Plaintiff is correct that the R&R does not specifically address the applicability of judicial

immunity to a request for prospective relief. “[T]he doctrine of judicial immunity must be

considered amongst a backdrop of the relief requested by Plaintiff.” Taveras v. Schreiber, No.

6:19-cv-1394-Orl-41EJK, 2019 U.S. Dist. LEXIS 210527, at *7 (M.D. Fla. Dec. 6, 2019)

(analyzing the applicability of judicial immunity to requests for damages, injunctive relief, and

declaratory relief and recognizing a distinction between retrospective and prospective relief).

Therefore, the Court will look at what types of relief Plaintiff is seeking in his Complaint—

damages, declaratory, or injunctive—and whether that relief seeks remedy for alleged past injury

or potential future injury—retrospective or prospective—in order to determine whether judicial

immunity applies here.

       Upon reviewing the Complaint, Plaintiff seeks both declaratory and injunctive relief and

does not seek damages. (Doc. 1 at 16–17). The declaratory relief Plaintiff is requesting is

retrospective in nature, applying only to alleged past acts of Defendant Janet C. Thorpe (“Judge

Thorpe”). (Id. at 16). However, the injunctive relief Plaintiff is requesting is prospective, asking

this Court to “[i]ssue an injunction” directing Judge Thorpe to stop certain alleged actions and to

“develop policies and procedures” to prevent future alleged violations of the same type. (Id. at 17).

Thus, Plaintiff’s objection regarding the applicability of judicial immunity to prospective relief

only applies to his request for prospective injunctive relief and not to his requests for retrospective

declaratory relief. Thus, to the extent that Plaintiff cites legal authority regarding the applicability

of judicial immunity to declaratory relief, the Court finds that authority to be irrelevant to




                                             Page 3 of 6
Plaintiff’s objection. 2 The Court will now address specifically whether judicial immunity applies

to the prospective injunctive relief that Plaintiff seeks in his Complaint.

        At one time the United States Supreme Court held that judicial immunity was not a bar to

demands for prospective injunctive relief against state court judges. Pulliam v. Allen, 466 U.S.

522, 541–42 (1984). But that is no longer the law. Congress abrogated Pulliam “in 1996 [when it]

enacted the Federal Courts Improvement Act, . . . in which it amended § 1983 to provide that

‘injunctive relief shall not be granted’ in an action brought against ‘a judicial officer for an act or

omission taken in such officer’s judicial capacity . . . unless a declaratory decree was violated or

declaratory relief was unavailable.” Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000).

Therefore, for injunctive relief to be available, the Court must ask whether Judge Thorpe violated

a declaratory decree or whether declaratory relief was unavailable to Plaintiff. Judge Thorpe is not

alleged to have violated a declaratory degree nor has Plaintiff alleged that declaratory relief is

unavailable to him. “As Plaintiff has failed to plead the existence of either of [the statutory]

exceptions [allowing for injunctive relief in the face of judicial immunity], the Complaint is subject

to dismissal to the extent it seeks injunctive relief.” Pullins v. Haggins, No. 3:12-cv-987-J-

99MMH-MCR, 2012 U.S. Dist. LEXIS 159692, at *11–12 (M.D. Fla. Sep. 12, 2012).




        2
          As set forth in the R&R, “[a] party’s failure to file written objections to the proposed
findings and recommendations contained in [the R&R] . . . waives the right to challenge on appeal
the district court’s order based on unobjected-to factual and legal conclusions.” (Doc. 13 at 5);
Greene v. Ala. Dep’t of Pub. Health, 715 F. App’x 916, 918 (11th Cir. 2017) (citing 11th Cir. R.
3-1). Nonetheless, to the extent that declaratory relief may hypothetically not be barred by judicial
immunity, such relief is still unavailable to Plaintiff here. As discussed below, “[i]n order to receive
declaratory or injunctive relief, [a] plaintiff[] must establish that there was a violation, that there
is a serious risk of continuing irreparable injury if the relief is not granted, and the absence of an
adequate remedy at law.” Bolin, 225 F.3d at 1242. (citing Newman v. Alabama, 683 F.2d 1312
(11th Cir.1982)). Plaintiff has an adequate remedy at law. Accordingly, declaratory relief is
unavailable to Plaintiff.



                                             Page 4 of 6
        Nor does it appear that Plaintiff could allege these things. “In order to receive declaratory

or injunctive relief, [a] plaintiff[] must establish that there was a violation, that there is a serious

risk of continuing irreparable injury if the relief is not granted, and the absence of an adequate

remedy at law.” Sibley v. Lando, 437 F.3d 1067, 1073 (11th Cir. 2005) (quoting Bolin, 225 F.3d

at 1242). Plaintiff argues that he does not have an adequate remedy at law because the state court

has not yet reached a decision on the merits of his underlying case and the state appellate courts

have not addressed the merits of the stay issued in state court. However, Plaintiff’s argument on

this point is flawed. Just because Plaintiff has been as of yet unsuccessful in his underlying case

and appeals does not equate to the absence of an adequate remedy at law. As in Bolin and Sibley,

Plaintiff has an adequate remedy at law because he may still appeal his state court case. Id. at 1074;

Bolin, 225 F.3d at 1242. Plaintiff may also seek an extraordinary writ in state court. Bolin, 225

F.3d at 1243. Thus, pursuant to the exceptions set forth in § 1983, injunctive relief is unavailable

to Plaintiff until which point as he appeals his state court case, the appellate state court issues a

declaratory decree, and Judge Thorpe violates that decree. Plaintiff’s objection regarding

prospective relief is therefore due to be overruled and the Complaint is subject to dismissal on the

grounds of judicial immunity.

        B.      Remaining Objections

        Judge Kelly included a footnote in the R&R stating that Plaintiff’s claims against Judge

Thorpe are also subject to dismissal pursuant to the Rooker-Feldman doctrine and Younger

abstention doctrine. (Doc. 13 at 5). Plaintiff objects to this conclusion on various grounds. (Doc.

14 at 4–6). As discussed above, the Court has determined that the Complaint is due to be dismissed

on the basis of judicial immunity. Therefore, the Court need not adopt this portion of the R&R or

rule on Plaintiff’s objections thereon.




                                             Page 5 of 6
        In his Objections, Plaintiff also appears to argue the merits of his case here and his

underlying case in state court. (Id. at 6–12). However, Plaintiff’s argument on this point

misunderstands the basis upon which Judge Kelly recommended granting Judge Thorpe’s Motion.

Judge Kelly concluded that the Motion should be granted on the basis of judicial immunity. This

Court agrees. Therefore, the merits of either case are irrelevant because judicial immunity bars

such a suit.

                                          III.     CONCLUSION

        After a de novo review of the record, and considering all objections, this Court agrees in

part with the analysis set forth in the R&R. Accordingly, it is ORDERED and ADJUDGED as

follows:

               1. The Report and Recommendation (Doc. 13) is ADOPTED and CONFIRMED and

                  is made a part of this Order, with the exception of footnote two in the R&R.

               2. Defendant’s Motion to Dismiss (Doc. 6) is GRANTED.

               3. The Clerk is directed to close this case.

        DONE and ORDERED in Orlando, Florida on March 25, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                                 Page 6 of 6
